May 11, 2012


Ms. Diana L. Faust
Cooper & Scully, P.C.
900 Jackson Street, Suite 100
Dallas, TX 75202
Mr. Jerry Mark Perrin
The Perrin Law Firm
325 N. St. Paul Street, Suite 600
Dallas, TX 75201

RE:   Case Number:  09-0079
      Court of Appeals Number:  02-05-00350-CV
      Trial Court Number:  158,715-A

Style:      VENKATESWARLU THOTA, M.D. AND NORTH TEXAS CARDIOLOGY CENTER
      v.
      MARGARET YOUNG, INDIVIDUALLY, AND AS REPRESENTATIVE OF THE ESTATE OF
      WILLIAM R. YOUNG

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Ms. Stephanie      |
|   |Robinson           |
|   |Mr. Dorsey R. Trapp|